Detailed Correspondence
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4 - 10, and 15 - 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 20150239575 A1 to Sundararajan et al (“Sundararajan”).
0029); determine an optimized cruise vertical path based on the optimum cruise profile and air traffic information of at least one other aircraft (plurality of client aircrafts [102-2 … 102-N] – fig. 1; abstract; ¶¶0008-9; 0016), the air traffic information (from ATC) including an intended flight path for each of the at least one other aircraft (flight plan filed by each aircraft 102; ¶0029), the optimized cruise vertical path including a plurality of set points (waypoints) defining a more cost efficient flight path than a current flight path (¶¶0003, 0006, 0029); and control an autopilot system of the aircraft to cause the aircraft to follow the optimized cruise vertical path (¶0029).

Regarding claim 4, Sundararajan’s teaching, wherein the optimized cruise vertical path defines a top of descent at a higher altitude than a top of descent of the current flight path (¶¶0025, 0027, 0029).

.

Regarding claim 6, Sundararajan’s teaching, wherein the cost index savings is based on at least one of a fuel savings (fuel flow/quantity) and a time of flight, and wherein the cost index savings is based on the determined top of descent (¶¶0005-0006, 0026, 0028).

Regarding claim 7, Sundararajan’s teaching, wherein the characteristic of the aircraft is at least one of a predicted gross weight (W/B) of the aircraft including the aircraft and cargo of the aircraft and a performance model of the aircraft (¶¶0026, 0028).

Regarding claim 8, Sundararajan’s teaching, wherein the flight plan includes at least one of a plurality of lateral waypoints (¶0029), a cruise altitude (¶¶0025, 0027), a cost index (¶¶0005, 0006), and a weather forecast (¶¶0003, 0020).

Regarding claim 9, Sundararajan’s teaching, wherein the weather forecast includes at least one of a wind direction, a wind magnitude, and an environmental temperature (¶0025).

Regarding claim 10, Sundararajan teaches a method comprising: determining an optimum cruise profile for an aircraft based on a flight plan, a characteristic of the aircraft, and an environmental characteristic (-weather conditions-; ¶¶0003, 0020, 0029); determining an optimized cruise vertical path based on the optimum cruise profile and air traffic information of at least one other aircraft, the air traffic information (from ATC) including an-27-4826-8945-5270Atty. Dkt. No: 047141-1477 intended flight path for each of the at least one other aircraft (flight plan filed by each aircraft 102; ¶0029), the optimized cruise vertical path including a plurality of set points (waypoints) defining a more cost efficient flight path than a current flight path (¶¶0003, 0006, 0029); and controlling an autopilot system of the aircraft to cause the aircraft to follow the optimized cruise vertical path (¶0029).

Regarding claim 15, Sundararajan’s teaching, wherein the optimized cruise vertical path defines a top of descent (optimal vertical profile for 

Regarding claim 16, Sundararajan’s teaching, wherein the cost index savings is based on at least one of a fuel savings (fuel flow/quantity) and a time of flight, and wherein the cost index savings is based on the determined top of descent (¶¶0005-0006, 0026, 0028).

Regarding claim 17, Sundararajan’s teaching, wherein the characteristic of the aircraft is at least one of a predicted gross weight (W/B) of the aircraft including the aircraft and cargo of the aircraft and a performance model of the aircraft (¶¶0026, 0028).

Regarding claim 18, Sundararajan’s teaching, wherein the flight plan includes at least one of a plurality of lateral waypoints (¶0029), a cruise altitude (¶¶0025, 0027), a cost index (¶¶0005, 0006), and a weather forecast (¶¶0003, 0020), wherein the weather forecast includes at least one of a wind direction, a wind magnitude, and an environmental temperature (¶0025).

Regarding claim 19, Sundararajan teaches a system comprising: a communications system configured to broadcast ownship information of an aircraft and configured to receive broadcast information from at least one other aircraft (see fig. 1); and at least one processor (plurality of processors; ¶¶0008, 0009, 0023-4 at least) coupled with the communications system and with a non- transitory processor-readable medium storing processor-executable code for causing the at least one processor to:-29-4826-8945-5270Atty. Dkt. No: 047141-1477 determine an optimum cruise profile for the aircraft based on a flight plan, a characteristic of the aircraft, and an environmental characteristic (-weather conditions-; ¶¶0003, 0020, 0029); determine an optimized cruise vertical path based on the optimum cruise profile and air traffic information of the at least one other aircraft, the air traffic information (from ATC) based on the received broadcast information and including an intended flight path for the at least one other aircraft (flight plan filed by each aircraft 102; ¶0029), the optimized cruise vertical path including a plurality of set points (waypoints) defining a more cost efficient flight path than a current flight path (¶¶0003, 0006, 0029); and control a display .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 3, 11 – 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sundararajan as applied to claims 10 and 19 above, and further in view of U.S. Pub. No. 20170069214 A1 to Dupray et al (“Dupray”).

As discussed above, Sundararajan teaches all of the limitations of the respective base claims, but is not explicit on the further limitations of the dependent claims, namely, receiving clearance from ATC and controlling 

However, Dupray teaches, in the same field of endeavor of flight management systems, receiving clearance from ATC and controlling the autopilot based on the clearance (¶¶0068), providing optimized cruise vertical path to ATC (near-vertical/vertical drop off path; ¶¶0144, 0303, 0315), replacing an active flight plan with an updated plan incorporating the vertical path (¶¶0207, 0213), the plan being based on the aircraft operating under the autonomous rule (flight rules; ¶¶0060-1, 0094, 0100, 0166, 0185 at least), and ADS-B capabilities (¶¶0090, 0116, 0327, 0336, 0342 at least).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Sundararajan’s teaching by including receiving clearance from ATC and controlling the autopilot based on the clearance, providing optimized cruise vertical path to .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. As per attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONEL BEAULIEU whose telephone number is (571)272-6955.  The examiner can normally be reached on M-R 0530-1600.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YONEL BEAULIEU/Primary Examiner, Art Unit 3668